             Case 1:19-cv-01627-SAB Document 65 Filed 03/23/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   JOSE TRUJILLO,                                     Case No. 1:19-cv-01627-AWI-SAB

12                  Plaintiff,                          ORDER DISCHARGING ORDER TO
                                                        SHOW CAUSE AND DIRECTING CLERK
13          v.                                          OF THE COURT TO TERMINATE
                                                        ITALIAN CAFÉ GOURMET FOOD
14   ETHAN CONRAD, et al.,                              SERVICE, INC. AS DEFENDANT IN THIS
                                                        MATTER
15                  Defendants.
                                                        (ECF Nos. 61, 62, 63, 64)
16
     ITALIAN CAFE GOURMET FOOD
17   SERVICE INC.,
18                  Cross Claimant
19          v.
20   ETHAN CONRAD,
21                  Cross Defendant.
22

23        On March 9, 2021, a stipulation was filed to dismiss Defendant Italian Café Gourmet Food

24   Service, Inc. as a defendant in this matter. (ECF No. 61.) However, the stipulation did not

25   address the crossclaim filed by Italian Café Gourmet Food Service, Inc. against Ethan Conrad.

26   So on this same date, an order issued requiring the parties to address the status of the crossclaim

27   within three days. (ECF No. 62.) The deadline to address the crossclaim passed without a

28   response being filed. On March 16, 2021, an order issued requiring the parties to show cause


                                                    1
             Case 1:19-cv-01627-SAB Document 65 Filed 03/23/21 Page 2 of 3


 1   why sanctions should not issue for the failure to comply with the March 16, 2021 order. (ECF

 2   No. 63.) On this same date, a stipulation to dismiss the crossclaim against Ethan Conrad was

 3   filed. (ECF No. 64.)

 4         While the stipulation to dismiss the crossclaim has now been filed, the parties did not file

 5   a response addressing the order to show cause. Counsel is advised that complying with the

 6   original order does not address the failure to comply and a separate response to the order to show

 7   cause is required. In this instance, the Court will discharge the order to show cause, but in the

 8   future counsel will be required to separately address any order to show cause that is filed.

 9         Federal Rule of Civil Procedure 41(a) provides that a “plaintiff may dismiss an action

10   without a court order by filing a stipulation of dismissal signed by all parties who have appeared.”

11   Fed. R. Civ. P. 41(a)(1)(A)(ii). Rule 41(a) also allows a party to dismiss some or all of the

12   defendants in an action through a Rule 41(a) notice. Wilson v. City of San Jose, 111 F.3d 688,

13   692 (9th Cir. 1997); see also Concha v. London, 62 F.3d 1493, 1506 (9th Cir. 1995) (“The

14   plaintiff may dismiss either some or all of the defendants—or some or all of his claims—through

15   a Rule 41(a)(1) notice.”)); but see Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d

16   683, 687 (9th Cir. 2005) (The Ninth Circuit has “only extended the rule to allow the dismissal

17   of all claims against one defendant, so that a defendant may be dismissed from the entire

18   action.”). “Filing a notice of voluntary dismissal with the court automatically terminates the

19   action as to the defendants who are the subjects of the notice.” Concha, 62 F.3d at 1506.

20         Accordingly, pursuant to the stipulation of the parties, this action has been terminated

21   against Defendant Italian Café Gourmet Food Service, Inc. with prejudice and without an award

22   of costs and fees and Italian Café Gourmet Food Service, Inc.’s cross claim against Ethan Conrad

23   has been terminated with prejudice and without an award of costs and fees.

24   ///

25   ///

26   ///

27   ///

28   ///


                                                     2
                 Case 1:19-cv-01627-SAB Document 65 Filed 03/23/21 Page 3 of 3


 1          Based on the foregoing, IT IS HEREBY ORDERED that:

 2          1.       The March 9, 2021 order to show cause is DISCHARGED; and

 3          2.       The Clerk of the Court is DIRECTED to terminate Italian Café Gourmet Food

 4                   Service, Inc. as a defendant in this matter.

 5
     IT IS SO ORDERED.
 6

 7 Dated:        March 23, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       3
